Citation Nr: 1633750	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  10-36 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.  

2.  Entitlement to a disability rating in excess of 20 percent for neuropathy of the left leg.  

3.  Entitlement to a disability rating in excess of 20 percent for neuropathy of the right leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to February 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Thereafter, jurisdiction of the case was transferred to the RO in Phoenix, Arizona.  

During the course of the Veteran's appeal, service connection was granted for diabetic nephropathy, diabetic retinopathy, bilateral hearing loss, tinnitus and posttraumatic stress disorder.  The Veteran has not appealed the ratings assigned or the effective dates for these issues.  These issues are not for appellate consideration.  

At his March 2016 Board hearing before the Board, the Veteran raised claims for service connection for peripheral neuropathy of the bilateral upper extremities and for heart disease, to include due to exposure to Agent Orange, which are referred to the RO for appropriate action.  


REMAND

The Veteran last had a VA examination to fully evaluate his service-connected diabetes mellitus and associated complications, including peripheral neuropathy of the lower extremities, in February 2009.  During the March 2016 hearing before the Board, the Veteran and his wife testified that he now required insulin for treatment of his diabetes mellitus and that he was unable to walk because of the peripheral neuropathy in both of his lower extremities.  He testified that he had tingling and burning sensations, as well as numbness as far up as his knees in both legs on a daily basis.  He testified that he fractured his knee as a result of a fall caused by his inability to feel his feet.  The Veteran testified that his left little toe was amputated in January 2016 due to a bone infection caused by his diabetes mellitus.  He also testified that he currently has foot drop in his left lower extremity.  

The record raises the question as to the severity of his service-connected diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.  As such, the issues must be remanded to afford him a contemporaneous VA examination to assess the current extent and severity of his diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

While the appeal is in remand status, all of the Veteran's contemporaneous and relevant outstanding VA treatment records since August 2014 should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  


2.  The Veteran must be afforded a VA examination by an appropriate medical professional to assess the severity of his service-connected diabetes mellitus and peripheral neuropathy of the lower extremities.  The Veteran's electronic claims file must be made to the VA examiner for review, and the examiner must note that the evidence of record was reviewed.  

All pertinent symptomatology and findings must be reported in detail.  The examiner must address whether the Veteran's diabetes mellitus requires insulin, a restricted diet, or regulation of activities (avoidance of strenuous occupational and recreational activities); whether it has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations and, if so, the number of such hospitalizations in any 12 month period; and whether the Veteran's diabetes mellitus requires twice per month or more frequent visits to a diabetic health care provider, and, if so, the frequency.  The examiner must also state whether the Veteran's diabetes mellitus causes any complications and, if so, the severity of such complications.  

The examiner must also comment on the severity of the Veteran's service-connected peripheral neuropathy of the right and left lower extremities.  Particularly, the examiner must indicate whether the neurological symptoms result in complete or incomplete paralysis of any nerve.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  The examiner must state upon what specific evidence each determination is based.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




